Supreme Court of Florida
                                  ____________

                                  No. SC19-1354
                                  ____________


     IN RE: AMENDMENTS TO THE FLORIDA RULES OF CIVIL
   PROCEDURE, FLORIDA SMALL CLAIMS RULES, AND FLORIDA
       RULES OF APPELLATE PROCEDURE—JURISDICTION.

                                  August 13, 2020

PER CURIAM.

      The Court has for consideration comments on the amendments to Florida

Rule of Civil Procedure Form 1.997 (Civil Cover Sheet) previously adopted in this

case and the Civil Procedure Rule Committee’s (Committee) response to the

comments and suggested additional amendments to the civil cover sheet form and

instructions. The Court has jurisdiction1 and further amends the civil cover sheet

form and instructions as suggested by the Committee.

                                   Background

      As relevant here, in the November 14, 2019, opinion in this case, the Court

amended the civil cover sheet form and instructions to (1) collect information on



      1. Art. V, § 2(a), Fla. Const.
the amount in controversy in civil circuit and non-small-claims county court cases

to be used to evaluate the need for future adjustments to the county court

jurisdictional limit, and (2) implement statutory changes that increased the county

court jurisdictional limit to $30,000 effective January 1, 2020, and require the

Office of the State Courts Administrator (OSCA) to include the claim value of

county court and circuit court filings in the reports making county court

jurisdiction adjustment recommendations that OSCA must submit to various

officials by February 1, 2021.2 See In re Amends. to Fla. Rules of Civ. Pro., Fla.

Small Claims Rules, & Fla. Rules of App. Pro.—Jurisdiction, 283 So. 3d 802, 803-

04 (Fla. Nov. 14, 2019). The Court modified the Committee’s proposed

amendments to remove “Real property/Mortgage foreclosure” from the “County

Civil” case types listed under section III (Type of Case) in the form and

instructions. Id. at 803. Because the amendments were not published prior to their

adoption, the Court published the amendments for comment. Id. at 803-04.

      Seven comments and one supplemental comment have been filed. One of

the comments was filed by the Committee questioning the Court’s removal of

“Real property/Mortgage foreclosure” from the County Civil case types. See

Alexdex Corp. v. Nachon Enterprises, Inc., 641 So. 2d 858 (Fla. 1994) (holding




      2. See ch. 2019-58, § 9, Laws of Fla. (amending § 34.01, Fla. Stat. (2018)).


                                        -2-
that circuit courts and county courts within the county courts’ statutory monetary

jurisdictional limit have concurrent jurisdiction over matters of equity, including

foreclosure actions). One of the comments urges the Court to further amend the

civil cover sheet form to “distinguish between residential and non-residential

evictions” in County Civil case types in order to make that data available to those

studying residential evictions. The remainder of comments primarily contend that

(1) new section II (Amount of Claim) of the form, which asks for the estimated

dollar amount of the claim, is inconsistent with section 768.042(1), Florida Statutes

(2019), which prohibits the amount of general damages sought from being stated in

a complaint in a personal injury or wrongful death action, and (2) the specific

estimated dollar claim amount provided in the cover sheet could be used by the

opposing party in the case for tactical reasons.

      In its response to the comments, the Committee offers several amendments

to the civil cover sheet form and instructions to address the various issues raised in

the comments. According to the response, the Committee gave the commenters in

this case and several other entities3 the opportunity to provide feedback on the

suggested amendments; but no feedback was offered. The Executive Committee



      3. The Committee sought feedback from the Appellate Court Rules
Committee, the Small Claims Rules Committee, the Florida Courts Technology
Commission, OSCA, the E-Filing Portal Authority Board, the Conference of
Circuit Court Judges, and the Conference of County Court Judges.


                                         -3-
of the Board of Governors of The Florida Bar unanimously approved the suggested

amendments.

      After reviewing the comments and the Committee’s response, and

determining that the suggested amendments adequately resolve the issues raised in

the comments, the Court further amends the civil cover sheet form and instructions

as suggested by the Committee.

                                    Amendments

      First, the Court amends section II (Amount of Claim) of the form to replace

the dollar sign and space where the estimated dollar amount of the claim is to be

inserted with six claim amount range options, from “$8,000 or less” to “over

$100,000.00.” Two new sentences also are added to section II of the form

explaining that “The estimated amount of the claim is requested for data collection

and clerical processing purposes only. The amount of the claim shall not be used

for any other purpose.” Similar explanatory language is added to the instructions

to section II of the form.

      Next, the Court adds “Real property/Mortgage foreclosure” to the County

Civil case types in section III (Type of Case) in the form and instructions. The

new instruction, lettered (AO), explains that the “Real property/Mortgage

foreclosure” case type includes “all matters involving claims up to $30,000 relating

to the possession, title, or boundaries of real property” and ‘[a]ll matters involving


                                         -4-
foreclosures or sales of real property up to $30,000, including foreclosures

associated with condominium associations or condominium units.” The County

Civil case types instructions currently lettered (AO) through (AQ) are relettered

(AP) through (AR), respectively. Finally, section III of the form is further

amended to add “Residential Evictions” and “Non-residential Evictions,” as

subcategories of the “Evictions” County Civil case type.

      Accordingly, the Florida Rules of Civil Procedure are amended as reflected

in the appendix to this opinion. New language is indicated by underscoring;

deletions are indicated by struck-through type. The amendments shall become

effective immediately upon the release of this opinion.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
COURIEL, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Civil Procedure, Florida Rules of Small
Claims, and Florida Rules of Appellate Procedure – Jurisdiction

Ceci Culpepper Berman, Chair, Tampa, Florida, and Ardith Michelle Bronson,
Past Chair, Civil Procedure Rules Committee, Miami, Florida; Hon. Olga Maria
Gonzalez-Levine, Chair, Plantation, Florida, and Maureen B. Walsh, Past Chair,
Small Claims Rules Committee, Jacksonville, Florida; Hon. Stephanie Williams
Ray, Chair, and Thomas D. Hall, Past Chair, Appellate Court Rules Committee,
Tallahassee, Florida; and Joshua E. Doyle, Executive Director, Mikalla Andies
Davis and Krys Godwin, Staff Liaisons, The Florida Bar, Tallahassee, Florida,

      for Petitioners

                                        -5-
G.C. Murray II, Chair, Code and Rules of Evidence Committee, Florida Justice
Association, Tallahassee, Florida; William T. Cotterall and Andrew A. Harris of
Burlington & Rockenbach, P.A., on behalf of Florida Justice Association, Inc.,
Tallahassee, Florida, and Palm Beach County Justice Association, West Palm
Beach, Florida; Alexander M. Clem, Andrew Parker Felix, and Steven E. Nauman,
Morgan & Morgan, P.A., Orlando, Florida; John Wayne Hogan, Jacksonville,
Florida; Ceci Culpepper Berman, Chair, Tampa, Florida, and Ardith Michelle
Bronson, Past Chair, Civil Procedure Rules Committee, Miami, Florida; Thomas S.
Edwards, Jr. of Edwards & Ragatz, P.A., Jacksonville, Florida; Jeffrey M. Hearne,
Legal Services of Greater Miami, Inc., Tenants’ Rights Clinic, Miami, Florida, and
Natalie N. Maxwell of Three Rivers Legal Services, on behalf of Housing
Umbrella Group, Gainesville, Florida,

      Responding with comments




                                      -6-
                                              APPENDIX


FORM 1.997.            CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing
and service of pleadings or other documents as required by law. This form must be filed by the
plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
to section 25.075, Florida Statutes. (See instructions for completion.)


        I.     CASE STYLE

                              (Name of Court)                                 .
Plaintiff                                                            Case #
                                                                     Judge

vs.

Defendant




       II.    AMOUNT OF CLAIM
Please indicate the estimated amount of the claim, rounded to the nearest dollar. The
estimated amount of the claim is requested for data collection and clerical processing
purposes only. The amount of the claim shall not be used for any other purpose. $


        $8,000 or less
        $8,001 - $30,000
        $30,001- $50,000
        $50,001- $75,000
        $75,001 - $100,000
        over $100,000.00

        III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
definitive category.) If the most descriptive label is a subcategory (is indented under a broader
category), place an x on both the main category and subcategory lines.




                                               -7-
CIRCUIT CIVIL
      Condominium
      Contracts and indebtedness
      Eminent domain
      Auto negligence
      Negligence—other
             Business governance
             Business torts
             Environmental/Toxic tort
             Third party indemnification
             Construction defect
             Mass tort
             Negligent security
             Nursing home negligence
             Premises liability—commercial
             Premises liability—residential
      Products liability
  ___ Real property/Mortgage foreclosure
     _____ Commercial foreclosure
     _____ Homestead residential foreclosure
     _____ Non-homestead residential foreclosure
     _____ Other real property actions
      Professional malpractice
             Malpractice—business
             Malpractice—medical
             Malpractice—other professional
      Other
             Antitrust/Trade regulation
             Business transactions
             Constitutional challenge—statute or ordinance
             Constitutional challenge—proposed amendment
             Corporate trusts
             Discrimination—employment or other
             Insurance claims
             Intellectual property
             Libel/Slander
             Shareholder derivative action
             Securities litigation
             Trade secrets
             Trust litigation




                                          -8-
COUNTY CIVIL
        Civil
        Real property/Mortgage foreclosure
        Replevins
        Evictions
               Residential Evictions
               Non-residential Evictions
        Other civil (non-monetary)


       IV.    REMEDIES SOUGHT (check all that apply):
              Monetary;
              Nonmonetary declaratory or injunctive relief;
              Punitive

       V.     NUMBER OF CAUSES OF ACTION: [ ]
       (Specify)


       VI.    IS THIS CASE A CLASS ACTION LAWSUIT?
                    yes
                    no

       VII.   HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                      no
              __ yes If “yes,” list all related cases by name, case number, and court.




       VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                   yes
                   no

I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my
knowledge and belief, and that I have read and will comply with the requirements of Florida
Rule of Judicial Administration 2.425.

Signature                                            Fla. Bar #
              Attorney or party                                    (Bar # if attorney)

(type or print name)                         Date




                                              -9-
FORM 1.997.             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL
                        COVER SHEET

Plaintiff must file this cover sheet with the first document filed in the action or proceeding
(except small claims cases, probate, or family cases). Domestic and juvenile cases should be
accompanied by a completed Florida Family Law Rules of Procedure Form 12.928, Cover Sheet
for Family Court Cases. Failure to file a civil cover sheet in any civil case other than those
excepted above may result in sanctions.

I.       Case Style. Enter the name of the court, the appropriate case number assigned at the time
of filing of the original complaint or petition, the name of the judge assigned (if applicable), and
the name (last, first, middle initial) of plaintiff(s) and defendant(s).

II.     Amount of Claim. Enter the estimated amount of the claim, rounded to the nearest
dollar. The estimated amount of the claim is requested for data collection and clerical processing
purposes only and is not considered dispositive of the claim. The amount of the claim shall not
be used for any other purpose.

III.    Type of Case. Place an “X” on the appropriate line. If the cause fits more than one type
of case, select the most definitive. If the most definitive label is a subcategory (indented under a
broader category label), place an “X” on the category and subcategory lines. Definitions of the
cases are provided below in the order they appear on the form.

Circuit Civil

       (A)      Condominium—all civil lawsuits pursuant to Chapter 718, Florida Statutes, in
which a condominium association is a party.
       (B)      Contracts and indebtedness—all contract actions relating to promissory notes and
other debts, including those arising from the sale of goods, but excluding contract disputes
involving condominium associations.
       (C)      Eminent domain—all matters relating to the taking of private property for public
use, including inverse condemnation by state agencies, political subdivisions, or public service
corporations.
       (D)      Auto negligence—all matters arising out of a party’s allegedly negligent operation
of a motor vehicle.
       (E)      Negligence—other—all actions sounding in negligence, including statutory
claims for relief on account of death or injury, that are not included in other main categories.
       (F)      Business governance—all matters relating to the management, administration, or
control of a company.



                                               - 10 -
        (G)    Business torts—all matters relating to liability for economic loss allegedly caused
by interference with economic or business relationships.
        (H)    Environmental/Toxic tort—all matters relating to claims that violations of
environmental regulatory provisions or exposure to a chemical caused injury or disease.
        (I)    Third party indemnification—all matters relating to liability transferred to a third
party in a financial relationship.
       (J)     Construction defect—all civil lawsuits in which damage or injury was allegedly
caused by defects in the construction of a structure.
       (K)     Mass tort—all matters relating to a civil action involving numerous plaintiffs
against one or more defendants.
       (L)     Negligent security—all matters involving injury to a person or property allegedly
resulting from insufficient security.
       (M)     Nursing home negligence—all matters involving injury to a nursing home
resident resulting from negligence of nursing home staff or facilities.
       (N)     Premises liability—commercial—all matters involving injury to a person or
property allegedly resulting from a defect on the premises of a commercial property.
       (O)     Premises liability—residential—all matters involving injury to a person or
property allegedly resulting from a defect on the premises of a residential property.
       (P)     Products liability—all matters involving injury to a person or property allegedly
resulting from the manufacture or sale of a defective product or from a failure to warn.
       (Q)     Real property/Mortgage foreclosure—all matters relating to the possession, title,
or boundaries of real property. All matters involving foreclosures or sales of real property,
including foreclosures associated with condominium associations or condominium units. (The
amount of claim specified in Section II. of the form determines the filing fee pursuant to section
28.241, Florida Statutes.)
       (R)     Commercial foreclosure—all matters relating to the termination of a business
owner’s interest in commercial property by a lender to gain title or force a sale to satisfy the
unpaid debt secured by the property.
       (S)     Homestead residential foreclosure—all matters relating to the termination of a
residential property owner’s interest by a lender to gain title or force a sale to satisfy the unpaid
debt secured by the property where the property has been granted a homestead exemption.



                                                - 11 -
       (T)     Nonhomestead residential foreclosure—all matters relating to the termination of a
residential property owner’s interest by a lender to gain title or force a sale to satisfy the unpaid
debt secured by the property where the property has not been granted a homestead exemption.
       (U)     Other real property actions—all matters relating to land, land improvements, or
property rights not involving commercial or residential foreclosure.
       (V)     Professional malpractice—all professional malpractice lawsuits.
       (W) Malpractice—business—all matters relating to a business’s or business person’s
failure to exercise the degree of care and skill that someone in the same line of work would use
under similar circumstances.
       (X)     Malpractice—medical—all matters relating to a doctor’s failure to exercise the
degree of care and skill that a physician or surgeon of the same medical specialty would use
under similar circumstances.
       (Y)     Malpractice—other professional—all matters relating to negligence of those other
than medical or business professionals.
       (Z)     Other—all civil matters not included in other categories.
       (AA) Antitrust/Trade regulation—all matters relating to unfair methods of competition
or unfair or deceptive business acts or practices.
       (AB) Business transactions—all matters relating to actions that affect financial or
economic interests.
       (AC) Constitutional challenge—statute or ordinance—a challenge to a statute or
ordinance, citing a violation of the Florida Constitution.
       (AD) Constitutional challenge—proposed amendment—a challenge to a legislatively
initiated proposed constitutional amendment, but excluding challenges to a citizen-initiated
proposed constitutional amendment because the Florida Supreme Court has direct jurisdiction of
such challenges.
       (AE)    Corporate trusts—all matters relating to the business activities of financial
services companies or banks acting in a fiduciary capacity for investors.
       (AF)    Discrimination—employment or other—all matters relating to discrimination,
including employment, sex, race, age, handicap, harassment, retaliation, or wages.
       (AG) Insurance claims—all matters relating to claims filed with an insurance company.




                                                - 12 -
       (AH) Intellectual property—all matters relating to intangible rights protecting
commercially valuable products of the human intellect.
       (AI)    Libel/Slander—all matters relating to written, visual, oral, or aural defamation of
character.
       (AJ)    Shareholder derivative action—all matters relating to actions by a corporation’s
shareholders to protect and benefit all shareholders against corporate management for improper
management.
       (AK) Securities litigation—all matters relating to the financial interest or instruments of
a company or corporation.
       (AL)    Trade secrets—all matters relating to a formula, process, device, or other business
information that is kept confidential to maintain an advantage over competitors.
       (AM) Trust litigation—all civil matters involving guardianships, estates, or trusts and
not appropriately filed in probate proceedings.
County Civil
      (AN) Civil – all matters involving claims ranging from $8,001 through $30,000 in
damages, exclusive of interest, costs, and attorney fees.

        (AO) Real property/Mortgage foreclosure—all matters involving claims up to $30,000
relating to the possession, title, or boundaries of real property. All matters involving
foreclosures or sales of real property up to $30,000, including foreclosures associated with
condominium associations or condominium units.

       (AP) Replevins—all lawsuits pursuant to Chapter 78, Florida Statutes, involving claims
up to $30,000.

        (APQ) Evictions—all matters involving the recovery of possession of leased land or
rental property by process of law.

       (AQR) Other civil (non-monetary)—includes all other non-monetary county civil matters
that were not described in other county civil categories.

IV.    Remedies Sought. Place an “X” on the appropriate line. If more than one remedy is
sought in the complaint or petition, check all that apply.

V.      Number of Causes of Action. If the complaint or petition alleges more than one cause of
action, note the number and the name of the cause of action.

VI.    Class Action. Place an “X” on the appropriate line.

VII.   Related Cases. Place an “X” on the appropriate line.


                                              - 13 -
VIII. Is Jury Trial Demanded In Complaint? Check the appropriate line to indicate whether
a jury trial is being demanded in the complaint.

ATTORNEY OR PARTY SIGNATURE. Sign the civil cover sheet. Print legibly the name of
the person signing the civil cover sheet. Attorneys must include a Florida Bar number. Insert
the date the civil cover sheet is signed. Signature is a certification that the filer has provided
accurate information on the civil cover sheet, and has read and complied with the
requirements of Florida Rule of Judicial Administration 2.425.




                                               - 14 -